              Case 6:21-cv-00082-JDK-KNM Document 5 Filed 03/01/21 Page 1 of 2 PageID #: 56
                                                                                                  CASREF,HORAN,STTMM
                                       U.S. District Court
                                Northern District of Texas (Dallas)
                        CIVIL DOCKET FOR CASE #: 3:21−cv−00237−E−BN

Mejia v. State of Texas                                                     Date Filed: 02/02/2021
Assigned to: Judge Ada Brown                                                Jury Demand: None
Referred to: Magistrate Judge David L. Horan                                Nature of Suit: 530 Prisoner Pet/Habeas Corpus:
Cause: 28:2254 Petition for Writ of Habeas Corpus (State)                   General
                                                                            Jurisdiction: Federal Question
Petitioner
Carlos Mauricio Izagui Mejia                                represented by Carlos Mauricio Izagui Mejia
                                                                           #02061219
                                                                           TDCJ Beto Unit
                                                                           1391 FM 3328
                                                                           Tennessee Colony, TX 75880
                                                                           PRO SE


V.
Respondent
State of Texas
doing business as
Kathy Kahle
doing business as
Kristine M Guiney
doing business as
Marillyn Burgess
doing business as
Ken Paxton


 Date Filed         # Docket Text

 02/02/2021      Ï1   New Case Notes: A filing fee has not been paid. CASREF case referral set and case referred to
                      Magistrate Judge Horan (see Special Order 3). Initiating documents received by mail. No prior
                      sanctions found. (For court use only − links to the national and circuit indexes.) Pursuant to Misc.
                      Order 6, Plaintiff is provided the Notice of Right to Consent to Proceed Before A U.S. Magistrate
                      Judge (Judge Horan). Clerk to provide copy to plaintiff if not received electronically. (mjr) (Entered:
                      02/04/2021)

 02/02/2021      Ï2   Notice and Instruction to Pro Se Party. (mjr) (Entered: 02/04/2021)

 02/02/2021      Ï3   PETITION for Writ of Habeas Corpus filed by Carlos Mauricio Izagui Mejia. Unless exempted,
                      attorneys who are not admitted to practice in the Northern District of Texas must seek admission
                      promptly. Forms, instructions, and exemption information may be found at www.txnd.uscourts.gov,
                      or by clicking here: Attorney Information − Bar Membership. If admission requirements are not
                      satisfied within 21 days, the clerk will notify the presiding judge. (mjr) (Entered: 02/04/2021)

 02/04/2021      Ï    ***Clerk's Notice of delivery: (see NEF for details) Docket No:1, 2. Thu Feb 4 09:41:54 CST 2021
                      (crt) (Entered: 02/04/2021)
             Case 6:21-cv-00082-JDK-KNM Document 5 Filed 03/01/21 Page 2 of 2 PageID #: 57
02/05/2021      Ï4   ORDER TRANSFERRING CASE: Case transferred to Tyler Division of the Eastern District of
                     Texas. This action will be transferred under the undersigned's authority granted by Rule 2(a)(3) of
                     the Court's Miscellaneous Order No. 6 to the Houston Division of the Southern District of Texas on
                     2/26/2021, to allow any party to file an objection to Judge Brown within 14 days after being served
                     with a copy of this order. If an objection is filed, the order of transfer is stayed pending further order
                     of the Court. (Ordered by Magistrate Judge David L. Horan on 2/5/2021) (ykp) (Entered:
                     02/05/2021)

02/05/2021      Ï    ***Clerk's Notice of delivery: (see NEF for details) Docket No:4. Fri Feb 5 15:22:53 CST 2021 (crt)
                     (Entered: 02/05/2021)
